Title: John Adams to Abigail Adams, 16 November 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Stratford Nov. 16. 1798
          
          From Rileys in Berlin, We went to Newhaven 26 miles to dinner at your Friends Mrs Smiths who were very respectfully inquisitive after your health, and very sorry to hear an Account of it from me, not so flattering. A Visit from Dr Dwight detained Us agreably for a short time but We found enough to cross the Ferry over the Housatonnac by sunsett and soon reached Lovejoys in this Town. We had our Fire made in our Bedchamber and our Tea and Oysters Served up, When behold a Vision of the Night in the Forms of Mrs Smith and the fair Caroline bolted in upon Us without the least previous notice or Suspicion. The first Sight convinced me that you was better than When I left you. The Ladies have born the Journey to Admiration, and Mrs Smith is convinced as I am that the Stage is the easiest mode of travelling. I shall take them in my Carriage the rest of the Way which is not more than fifty five or sixty Miles to East chester. We shall not however reach Col Smiths before Monday night, for my Horses have been pushed too much already.
          I rejoice to hear you are better, and now my most immediate Anxiety is for my dear Brother Cranch, who is represented by my Daughter to be very sick. I pray for his Recovery as well as yours.
          Generals Washington, Hamilton & Pinckney are at Philadelphia, not waiting for me, I hope.
          Envoy Logan is said to be returned, for any Thing that I know Ambasador from the Directory to——
          I wish you a good night.
          
            J. A
          
        